Title: Abigail Adams to John Adams, 2 July 1777
From: Adams, Abigail
To: Adams, John


     
      
       July 2 1777
      
     
     I sit down to write you a few lines this morning as I am loth the post should go, without telling you that I am well, as usual. Suppose you will be more anxious for me this month than common. I shall write as often and as long as I am able, tho I do not expect that it will be more than two or 3 weeks more at furthest. You will not fail writing me by every opportunity, receiving Letters once a week from you serves to keep up my Spirits and cheer my Heart, which of late does not feel the gayest. I rejoice to find by your last that your Health is better. I should have known it from the stile of your Letter if you had not told me so. The dates run june the 2d, 4th and 8th. Since I wrote last we have had frequent reports of How’s sitting out for Philadelphia. I have not been very uneasy about it. I confess I had rather He should make a visit to you than to me, at this time, more especially since you seem so desirous of it. Our last accounts are of a Skirmish in Brunswick and the burning of that Town and of the Troops retreat to Amboy. I think they make no valient appearence this season.—We have an other account from Halifax, that the Gov­ener there has orderd every House to be cleard and Barrack for that he expects them there immediately.
     Yesterday our Tories so calld appeard in Boston to be tried before the worshipfull justices Quincy and Hill; they had engaged counsel Mr. T——r, who soon let the Court know that Mr. Q——y was not qualified to try them as he had never taken the oath since the declaration of independance, and that the recognisances were not signed—so they all marchd back again.
     They are pretty much netled and fear being sent on board the guard ship. Seven are condemnd at Bridgwater.
     As to Goverment I can not tell you more than Gen. Warren has wrote you. I hope in time we shall be able to sit down quietly—am sorry to see so much bickering about it in Pensilvana.
     You inquire how our season is here. We have had a very fine one rather the coldest. There is a prospect of good crops of Grass and Grain. The fruit will suffer much by the frosts. Not much cider I fear.
     Pray write to Dr. Tufts by the first opportunity. Our young ones are all well. We have enjoyd great Health since the small pox, for which we cannot be sufficently thankfull. Tis very Healthy every where. We have had a vast deal of thunder and lightning this Summer.—Adieu most Sincerely Yours.
    